DETAILED ACTION
This office action is in response to the communication received on 01/14/2022 concerning application no. 15/713,010 filed on 09/22/2017.
Claims 1-4, 9, and 19 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Systolic MOLLI T1 Mapping With Heart-Rate-Dependent Pulse Sequence Sampling Scheme Is Feasible .

Regarding claim 1, Zhao teaches a magnetic resonance imaging apparatus (Page 3, paragraph 1 of “CMR acquisition” section, teaches that the cardiovascular magnetic resonance is performed by a 3T MR system) comprising: 
processing circuitry (Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) configured to set a pattern based on information on heartbeats or pulsebeats of a subject (Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the MOLLI sequence with fixed sampling scheme that have fixed number of heartbeats in between data acquisition points, such as 5(3)3 or 4(1)3(1). The paragraph teaches that the values that are located in the parentheticals are the inversion time between data acquisition that is fixed as 3 or 1 heartbeats from the 5(3)3 or 4(1)3(1), respectively. Another instance of heart rate being considered for pattern setting, Fig. 1 teaches the sampling schemes for hear ranges with bpm increments of 5 from 50 to 150 bpm) and information on a TI value of an imaging target (Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the time interval between the first and second inversion pulses is equal to 4 times the T, value of the region of interest. Zhao cites an example that for the 5(3)3 scheme, at the heart rate of 60 bpm, the time taken is 8000 ms until the next inversion is played out. This is done as the 8000 ms is equal to the 4 times of the tissue of interest’s T1 value), the pattern being set by designating a number of applications of inversion pulses and a number of data collections per one inversion pulse based on the information on the heartbeats or the pulsebeats of the subject (The sampling schemes shown in Fig. 1a show a plurality of data points being acquired within an inversion pulse. For example, the pre column provides a sampling scheme of 5(2)3. This means that 5 data points along with 5 heartbeats are acquired within the first inversion pulse, then an interval of 2 heartbeats, and then 3 data points along with 3 heartbeats within the second pulse. Also, page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the sampling schemes are changed to account for a higher heart rate), the pattern being an imaging condition of a MOLLI (modified Look-Locker Inversion Recovery) method pulse sequence for collecting data at a plurality of timings along a relaxation curve of longitudinal magnetization in synchronization with heartbeats or pulsebeats, and the pattern defining a relation between the heartbeats or the pulsebeats, an inversion pulse, and a data collection timing (Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the sampling scheme is done in a manner to have proper data acquisition during an inversion time and it is set by the number of heartbeats in between data acquisition points. This is done to ensure to ensure full recovery of longitudinal magnetization before another inversion pulse. Title teaches that this imaging is MOLLI); and
sequence control circuitry (Sequence control circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) configured to control execution of the MOLLI (modified Look-Locker Inversion Recovery) method pulse sequence according to the pattern (Page 3, “Study procedure” section, teaches that the pulse sequence sampling is done in accordance to the pattern determined by the heart beats. Title teaches that this imaging is MOLLI).
However, Zhao is silent regarding a magnetic resonance imaging apparatus, 
wherein the processing circuitry is further configured to: 
cause a display to display candidates of the pattern based on the information on the heartbeats or the pulsebeats of the subject, 
receive an input of a change of the pattern from a user based on the display candidates displayed on the display, and 
set the pattern based on the received input by designating the plurality of data collection timings.
	In an analogous imaging field of endeavor, regarding MRI imaging in relation to heartbeats, Greiser teaches a magnetic resonance imaging apparatus, 
Paragraph 0042 teaches control unit 18 centrally controls the magnetic resonance imaging system 100. See Fig. 1) is further configured to: 
cause a display to display candidates of the pattern based on the information on the heartbeats or the pulsebeats of the subject (Paragraph 0042 teaches that the control information is displayed on the display 20 and this facilitates the selection of sequence schemes with the adjustment of imaging parameters. These parameters are changed with the user’s input. Paragraph 0044 teaches that the heart information can be registered and the sequence can be set to acquire at points related to the acquired cardiac cycle. For example, it can be a predetermined time period after the occurrence of the respective trigger event), 
receive an input of a change of the pattern from a user based on the display candidates displayed on the display (Paragraph 0042 teaches that the control information is displayed on the display 20 and this facilitates the selection of sequence schemes with the adjustment of imaging parameters. These parameters are changed with the user’s input),
set the pattern based on the received input by designating the plurality of data collection timings (Paragraph 0044 teaches that the heart information can be registered and the sequence can be set to acquire at points related to the acquired cardiac cycle. For example, it can be a predetermined time period after the occurrence of the respective trigger event).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify  Zhao with Greiser’s teaching of data input, display of imaging options, and data collection. This modified apparatus would allow for spatially resolved quantification of the T1 relaxation time (Paragraph 0031 of Greiser). Furthermore, these apparatus is able to function in magnetic fields of 3 Tesla and increase the signal-to-noise ratio (SNR) (Paragraph 0064 of Greiser).

Regarding claim 2, Zhao teaches the magnetic resonance imaging apparatus in claim 1, as discussed above.
Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) is configured to generate at least one of a TI map and an ECV (Extracellular Volume Fraction) map by using data collected by executing the pulse sequence (Page 3, “Study procedure” section, teaches that the execution of the pulse sequences results in ECV and T1 mapping. Fig. 2 shows mapping images).

Regarding claim 3, Zhao teaches the magnetic resonance imaging apparatus in claim 1, as discussed above.
Zhao further teaches a magnetic resonance imaging apparatus, wherein when a heart rate or a pulse rate of the subject falls below a predetermined threshold, the processing circuitry (Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) is configured to perform setting so that a number of the heartbeats or the pulsebeats between inversion pulses becomes smaller as compared to a case where the heart rate or the pulse rate of the subject does not fall below the predetermined threshold (Fig. 1a provides a table that has a list of sampling schemes that are dependent on the heart-rate. The upper and lower limits of each of the ranges is a limit that determines the optimal setting for the number of heartbeats within an inversion pulse. So, if the heart rate changes from the 58 bpm to 61 bpm, the sampling scheme would change from a pattern of 5(3)3 to a pattern of 5(4)3. The limits of the ranges provided in Fig. 1a act as thresholds that provide the optimal pattern to use for data acquisition).

Regarding claim 4, Zhao teaches the magnetic resonance imaging apparatus in claim 1, as discussed above.
Zhao further teaches a magnetic resonance imaging apparatus, wherein when a heart rate or a pulse rate of the subject exceeds a predetermined threshold, the processing circuitry (Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) Fig. 1a provides a table that has a list of sampling schemes that are dependent on the heart-rate. The upper and lower limits of each of the ranges is a limit that determines the optimal setting for the number of heartbeats within an inversion pulse. So, if the heart rate changes from the 58 bpm to 54 bpm, the sampling scheme would change from a pattern of 5(3)3 to a pattern of 5(2)3. The limits of the ranges provided in Fig. 1a act as thresholds that provide the optimal pattern to use for data acquisition).

Regarding claim 9, Zhao teaches the magnetic resonance imaging apparatus in claim 1, as discussed above. 
Zhao further teaches a magnetic resonance imaging apparatus, wherein the processing circuitry (Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) is configured to set the pattern by setting a time from an application of the inversion pulse to the data collection based on the information on the heartbeats or the pulsebeats of a subject (Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the inversion time between data acquisition can be fixed as 3 heartbeats or 1 heartbeats for sampling schemes like 5(3)3 or 4(1)3(1)).

Regarding claim 19, Zhao teaches a magnetic resonance imaging method to be performed by a magnetic resonance imaging apparatus (Page 3, paragraph 1 of “CMR acquisition” section, teaches that the cardiovascular magnetic resonance is performed by a 3T MR system), the magnetic resonance imaging method comprising: 
setting, by processing circuitry (Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus), a pattern based on information on heartbeats or pulsebeats of a subject (Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the MOLLI sequence with fixed sampling scheme that have fixed number of heartbeats in between data acquisition points, such as 5(3)3 or 4(1)3(1). The paragraph teaches that the values that are located in the parentheticals are the inversion time between data acquisition that is fixed as 3 or 1 heartbeats from the 5(3)3 or 4(1)3(1), respectively. Another instance of heart rate being considered for pattern setting, Fig. 1 teaches the sampling schemes for hear ranges with bpm increments of 5 from 50 to 150 bpm) and information on a TI value of an imaging target (Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the time interval between the first and second inversion pulses is equal to 4 times the T, value of the region of interest. Zhao cites an example that for the 5(3)3 scheme, at the heart rate of 60 bpm, the time taken is 8000 ms until the next inversion is played out. This is done as the 8000 ms is equal to the 4 times of the tissue of interest’s T1 value), the pattern being set by designating a number of applications of inversion pulses and a number of data collections per one inversion pulse based on the information on the heartbeats or the pulsebeats of the subject (The sampling schemes shown in Fig. 1a show a plurality of data points being acquired within an inversion pulse. For example, the pre column provides a sampling scheme of 5(2)3. This means that 5 data points along with 5 heartbeats are acquired within the first inversion pulse, then an interval of 2 heartbeats, and then 3 data points along with 3 heartbeats within the second pulse. Also, page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the sampling schemes are changed to account for a higher heart rate), the pattern being an imaging condition of a MOLLI (modified Look-Locker Inversion Recovery) method pulse sequence for collecting data at a plurality of timings along a relaxation curve of longitudinal magnetization in synchronization with heartbeats or pulsebeats, and the pattern defining a relation between heartbeats or pulsebeats, an inversion pulse, and a data collection timing (Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the sampling scheme is done in a manner to have proper data acquisition during an inversion time and it is set by the number of heartbeats in between data acquisition points. This is done to ensure to ensure full recovery of longitudinal magnetization before another inversion pulse. Title teaches that this imaging is MOLLI);
controlling execution of a pulse sequence according to the pattern by sequence control circuitry (Page 3, “Study procedure” section, teaches that the pulse sequence sampling is done in accordance to the pattern determined by the heart beats). 
However, Zhao is silent regarding a magnetic resonance imaging method, comprising:
dynamically changing the pattern during execution of the MOLLI (modified Look- Locker Inversion Recovery) method pulse sequence by the processing circuitry; 
executing the pulse sequence based on the changed pattern by the sequence controlling circuitry;
causing a display to display candidates of the pattern based on the information on the heartbeats or the pulsebeats of a subject;
receiving an input of a change of the pattern from a user based on the display candidates displayed on the display; and 
setting the pattern based on the received input by designating the plurality of data collection timings.
However, it should be noted that Zhao teaches a magnetic resonance imaging apparatus (Page 3, paragraph 1 of “CMR acquisition” section, teaches that the cardiovascular magnetic resonance is performed by a 3T MR system) with a method, comprising:
a processing circuitry (Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) configured to change the pattern during execution of the MOLLI (modified Look- Locker Inversion Recovery) method pulse sequence (Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the MOLLI sequence with fixed sampling scheme that have fixed number of heartbeats in between data acquisition points. Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the sampling scheme is done in a manner to have proper data acquisition during an inversion time and it is set by the number of heartbeats in between data acquisition points. This is done to ensure to ensure full recovery of longitudinal magnetization before another inversion pulse. Zhao teaches in paragraph 1 of page 2 of the “HRD pulse sequence sampling scheme determination” section that the sampling scheme is based on the data acquisition of the heartbeats. Zhao further teaches that the different heart rates impact the sampling scheme that is used. Also, see Fig. 1 which is a table with the relationship of patterns to heart rates. Paragraph 1 of the Background section teaches that the modified look-locker method that is used for setting the sampling schemes can be applied in cases of atrial fibrillation and arrhythmia. This is also taught in the background of the Abstract. Title teaches that this imaging is MOLLI), and 
executing the pulse sequence based on the changed pattern by the sequence controlling circuitry (Sequence control circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus. Page 3, “Study procedure” section, teaches that the pulse sequence sampling is done in accordance to the pattern determined by the heart beats).
Also, Zhao teaches that the pattern that is based on heart beats can be changed to account for the change in heart rate of the subject. This is seen Fig. 1a, which is a table with the relationship of the patterns to the heart rates.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify teaching of Zhao by having a processing circuitry dynamically change the pattern to account for changes in the information of abnormal cardiac rhythm and to dynamically change the pulse sequences do to the changed patterns, since it has been held that it is “obvious to try” when there is a “design need” and there are a “finite number” of solutions. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). There are a finite number of solutions as shown by Zhao in Fig. 1 of the relationship between the sampling patterns and the heartbeats. Heartbeats that are too high or too low, would result in the death of the patient and ultimately lead to a heart rate of 0. This natural limit to the heart rate results in a finite number of solutions, i.e. heart-rate dependent patterns for MRI data sampling. Regarding the “design need”, it would have been obvious to one with ordinary skill in the art to create a processing circuitry that is able to change the sampling pattern dynamically. This would result in an MRI 
However, Zhao is silent regarding a magnetic resonance imaging method, comprising:
causing a display to display candidates of the pattern based on the information on the heartbeats or the pulsebeats of a subject;
receiving an input of a change of the pattern from a user based on the display candidates displayed on the display;
setting the pattern based on the received input by designating the plurality of data collection timings.
	In an analogous imaging field of endeavor, regarding MRI imaging in relation to heartbeats, Greiser teaches a magnetic resonance imaging method, comprising:
causing a display to display candidates of the pattern based on the information on the heartbeats or the pulsebeats of a subject (Paragraph 0042 teaches that the control information is displayed on the display 20 and this facilitates the selection of sequence schemes with the adjustment of imaging parameters. These parameters are changed with the user’s input. Paragraph 0044 teaches that the heart information can be registered and the sequence can be set to acquire at points related to the acquired cardiac cycle. For example, it can be a predetermined time period after the occurrence of the respective trigger event);
receiving an input of a change of the pattern from a user based on the display candidates displayed on the display (Paragraph 0042 teaches that the control information is displayed on the display 20 and this facilitates the selection of sequence schemes with the adjustment of imaging parameters. These parameters are changed with the user’s input); and 
setting the pattern based on the received input by designating the plurality of data collection timings (Paragraph 0044 teaches that the heart information can be registered and the sequence can be set to acquire at points related to the acquired cardiac cycle. For example, it can be a predetermined time period after the occurrence of the respective trigger event).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhao with Greiser’s teaching of data input, display of imaging options, and data collection. This modified apparatus would allow for spatially resolved quantification of the T1 relaxation time (Paragraph 0031 of Greiser). Furthermore, these apparatus is able to function in magnetic fields of 3 Tesla and increase the signal-to-noise ratio (SNR) (Paragraph 0064 of Greiser).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Systolic MOLLI T1 Mapping With Heart-Rate-Dependent Pulse Sequence Sampling Scheme Is Feasible In Patients With Atrial Fibrillation, Date: 15 March 2016) in view of Greiser (PGPUB No. US 2011/0181285) further in view of Slavin (PGPUB No. US 2016/0007853).

Regarding claim 19, Zhao teaches a magnetic resonance imaging method to be performed by a magnetic resonance imaging apparatus (Page 3, paragraph 1 of “CMR acquisition” section, teaches that the cardiovascular magnetic resonance is performed by a 3T MR system), the magnetic resonance imaging method comprising: 
setting, by processing circuitry (Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus), a pattern based on information on heartbeats or pulsebeats of a subject (Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the MOLLI sequence with fixed sampling scheme that have fixed number of heartbeats in between data acquisition points, such as 5(3)3 or 4(1)3(1). The paragraph teaches that the values that are located in the parentheticals are the inversion time between data acquisition that is fixed as 3 or 1 heartbeats from the 5(3)3 or 4(1)3(1), respectively. Another instance of heart rate being considered for pattern setting, Fig. 1 teaches the sampling schemes for hear ranges with bpm increments of 5 from 50 to 150 bpm) and information on a TI Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the time interval between the first and second inversion pulses is equal to 4 times the T, value of the region of interest. Zhao cites an example that for the 5(3)3 scheme, at the heart rate of 60 bpm, the time taken is 8000 ms until the next inversion is played out. This is done as the 8000 ms is equal to the 4 times of the tissue of interest’s T1 value), the pattern being set by designating a number of applications of inversion pulses and a number of data collections per one inversion pulse based on the information on the heartbeats or the pulsebeats of the subject (The sampling schemes shown in Fig. 1a show a plurality of data points being acquired within an inversion pulse. For example, the pre column provides a sampling scheme of 5(2)3. This means that 5 data points along with 5 heartbeats are acquired within the first inversion pulse, then an interval of 2 heartbeats, and then 3 data points along with 3 heartbeats within the second pulse. Also, page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the sampling schemes are changed to account for a higher heart rate), the pattern being an imaging condition of a MOLLI (modified Look-Locker Inversion Recovery) method pulse sequence for collecting data at a plurality of timings along a relaxation curve of longitudinal magnetization in synchronization with heartbeats or pulsebeats, and the pattern defining a relation between heartbeats or pulsebeats, an inversion pulse, and a data collection timing (Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the sampling scheme is done in a manner to have proper data acquisition during an inversion time and it is set by the number of heartbeats in between data acquisition points. This is done to ensure to ensure full recovery of longitudinal magnetization before another inversion pulse. Title teaches that this imaging is MOLLI);
controlling execution of a pulse sequence according to the pattern by sequence control circuitry (Page 3, “Study procedure” section, teaches that the pulse sequence sampling is done in accordance to the pattern determined by the heart beats); and 
using of pulse sequences for MOLLI imaging (Page 3, “Study procedure” section, teaches that the pulse sequence sampling is done in accordance to the pattern determined by the heart beats. Title teaches imaging is MOLLI. Table in Fig. 1a shows multiple imaging sequences done with respect to heart rate). 
However, Zhao is silent regarding a magnetic resonance imaging method, comprising:
dynamically changing the pattern during execution of the pulse sequence by the processing circuitry; 
executing the pulse sequence based on the changed pattern by the sequence controlling circuitry;
causing a display to display candidates of the pattern based on the information on the heartbeats or the pulsebeats of a subject;
receiving an input of a change of the pattern from a user based on the display candidates displayed on the display; and 
setting the pattern based on the received input by designating the plurality of data collection timings.
In an analogous imaging field of endeavor, regarding MRI imaging in relation to heartbeats, Greiser teaches a magnetic resonance imaging method, comprising:
causing a display to display candidates of the pattern based on the information on the heartbeats or the pulsebeats of a subject (Paragraph 0042 teaches that the control information is displayed on the display 20 and this facilitates the selection of sequence schemes with the adjustment of imaging parameters. These parameters are changed with the user’s input. Paragraph 0044 teaches that the heart information can be registered and the sequence can be set to acquire at points related to the acquired cardiac cycle. For example, it can be a predetermined time period after the occurrence of the respective trigger event);
receiving an input of a change of the pattern from a user based on the display candidates displayed on the display (Paragraph 0042 teaches that the control information is displayed on the display 20 and this facilitates the selection of sequence schemes with the adjustment of imaging parameters. These parameters are changed with the user’s input); and 
Paragraph 0044 teaches that the heart information can be registered and the sequence can be set to acquire at points related to the acquired cardiac cycle. For example, it can be a predetermined time period after the occurrence of the respective trigger event).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhao with Greiser’s teaching of data input, display of imaging options, and data collection. This modified apparatus would allow for spatially resolved quantification of the T1 relaxation time (Paragraph 0031 of Greiser). Furthermore, these apparatus is able to function in magnetic fields of 3 Tesla and increase the signal-to-noise ratio (SNR) (Paragraph 0064 of Greiser).
	While Greiser teaches the observation of heartbeat in relation to acquisition schemes (Paragraph 0044), Greiser is silent regarding a magnetic resonance imaging method, comprising:
dynamically changing the pattern during execution of the pulse sequence by the processing circuitry; and 
executing the pulse sequence based on the changed pattern by the sequence controlling circuitry.
In an analogous imaging field of endeavor, regarding magnetic resonance imaging, Slavin teaches a magnetic resonance imaging method, comprising:
dynamically changing the pattern during execution of the pulse sequence by the processing circuitry (CPU 36 or physiological acquisition controller 44. Paragraph 0030 teaches that the EKG monitors the heartbeat of the patient and the sampling pattern is modified in real-time to account for heart rate variations. Paragraph 0030 further teaches that that the sampling pattern can be modified based on even significant heart rate variation or arrhythmia); and 
executing the pulse sequence based on the changed pattern by the sequence controlling circuitry (Paragraph 0030 teaches that the saturation pulses are altered in a manner that they don’t interfere with data acquisition, which is done by sampling. As stated above, the sampling pattern can be changed according the heart beat information obtained by the EKG signal). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. ("Time-Efficient Myocardial Contrast Partition Coefficient Measurement from Early Enhancement with Magnetic Resonance Imaging", March 25 2014, Vol. 9, Issue 3, pages 1-10) further in view of Slavin (PGPUB No. US 2016/0007853): Teaches the input of different data collection inputs and performing heart beat related MRI imaging based on the data collection inputs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S.V./Examiner, Art Unit 3793                  


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793